Warren, C. J.
The only issue raised by the separate answer of Horn, in this cause, was upon the allegation of partnership liabilities of the defendants. The other denials are of individual indebtedness or liability of himself, which is not alleged in the complaint, and are wholly irrelevant and immaterial. The instructions given by the court upon other matters not embraced in the issue were calculated to mislead the jury, and were erroneous.
For this reason the judgment is reversed and the cause remanded.

Exceptions sustained